Citation Nr: 1210907	
Decision Date: 03/26/12    Archive Date: 04/05/12

DOCKET NO.  09-24 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUES

1.  Entitlement to an effective date earlier than October 9, 2003, for the assignment of an increased, 100 percent rating for bilateral hearing loss.

2.  Entitlement to an effective date earlier than October 9, 2003, for the award of special monthly compensation (SMC) based upon bilateral deafness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from August 1942 to March 1946.

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2008 rating decision in which the RO in Togus, Maine, granted an earlier effective date of October 9, 2003 for the assignment of a 100 percent disability rating for bilateral hearing loss, as well as granted an effective date of October 9, 2003 for the award SMC based upon bilateral deafness.  In December 2008, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in June 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in July 2009.

In his July 2009 substantive appeal, the Veteran requested a Board hearing before a Veterans Law Judge at the RO.  The requested hearing was scheduled for November 28, 2011.  However, he cancelled that request prior to his hearing.  As such, the Board hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(e) (2011).

During the pendency of the appeal, the Veteran moved and jurisdiction was transferred to the New York RO, which certified the appeal to the Board.

In March 2012, a Deputy Vice Chairman of the Board granted the motion of the Veteran's representative to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) (2011).


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim on appeal have been accomplished.

2.  On September 1, 2006, the Veteran filed a claim for increased rating for his service-connected bilateral hearing loss.  The RO accepted the report of an October 9, 2003 VA examination as an informal claim for increase, and ultimately awarded a 100 percent rating effective the date of that examination.  

3.  Prior to October 9, 2003, there was no pending claim pursuant to which a higher rating could have been granted, or evidence during the one-year period prior to that date from which it is factually ascertainable that an increase in disability had occurred.


CONCLUSION OF LAW

The claims for an effective date earlier than October 9, 2003, for the assignment of a 00 percent rating for hearing loss, and for the award of SMC based upon bilateral deafness are without legal merit.  38 U.S.C.A. §§ 5101, 5110 (West 2002); 38 C.F.R. §§ 3.114, 3.151, 3.155, 3.157, 3.400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

At the outset, the Board notes that the Veteran and his representative have been notified of the reasons for the denial of the earlier effective date claims, and have been afforded the opportunity to present evidence and argument with respect to each claim.  The Board finds that these actions are sufficient to satisfy any duties to notify and assist owed the Veteran.  As will be explained below, the claims lack legal merit.  As the law, and not the facts, is dispositive of the claims, the duties to notify and assist imposed by the VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).

II. Analysis

Generally, the effective date of an evaluation and award of compensation based on a claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

Specifically as regards claims for increased disability compensation, the pertinent legal authority provides that the effective date will be the earliest date as of which it is factually ascertainable that an increase in disability has occurred, if a claim is received by VA within one year after that date; otherwise the effective date will be the date of receipt of claim or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(o)(2).

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly-authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered as filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a).

Under 38 C.F.R. § 3.157(a), a report of examination or hospitalization will be accepted as an informal claim for increase or to reopen, if the report relates to a disability that may establish entitlement.  However, there must first be a prior allowance or disallowance of a claim.  See 38 C.F.R. § 3.157(b).

The basic facts in this case are not in dispute.  Service connection for bilateral tinnitus with slight deafness in the left ear was granted in an April 1946 rating decision, and a noncompensable rating was assigned, effective March 16, 1946.  In an April 1965 rating decision, the RO assigned a 10 percent rating for tinnitus with defective hearing, bilateral sensorineural hearing loss, effective January 1, 1959.  

The Veteran filed a claim for a compensable rating for his service-connected bilateral hearing loss in September 2006.  In a March 2007 rating decision, the RO assigned a 100 percent rating, effective October 31, 2006 (the date a statement in support of the Veteran's September 1, 2006 claim for increase was received).  However, in the January 2008 rating decision on appeal, the RO awarded an effective date of October 9, 2003 for the assignment of the 100 percent rating, as well as for the award of special monthly compensation for bilateral deafness.  The RO explained that October 9, 2003 was the date of a VA audiology examination demonstrating that an  increase was warranted, 

Considering the record in light of the governing legal authority, the Board finds that no earlier effective date is assignable for the 100 percent rating for bilateral hearing loss, or for the award of SMC based upon bilateral deafness.

While the Veteran has asserted his entitlement to an effective date back to July 1944, when he was wounded, this argument is wholly without merit.  Generally, an award of compensation can be no earlier than the day following the date of the Veteran's discharge from service.  See 38 U.S.C.A. § 5110.  As noted, in this case, service connection for hearing impairment and an initial, noncompensable rating was awarded from March 1946.  Moreover, it was not until an April 1965 rating decision that the RO assigned a 10 percent rating , effective January 1, 1959.  Although notified of the April 1965 rating decision by letter in December 1967, the Veteran did not initiate an appeal.  As the April 1965 decision, therefore, became final (see 38 U.S.C.A. § 7105(c) (West 2002) and 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 (2011)), the claim that was the subject of the 1965 decision has been finally resolved, and cannot now serve as the basis for an earlier effective date for the 100 percent rating assigned many years later.


The Board also notes that there is no document dated between the April 1965 rating decision in which the RO assigned a 10 percent rating for the Veteran's hearing impairment and the date of the October 9, 2003 VA examination that constitutes a pending claim for higher rating for bilateral hearing loss.

Furthermore, while the report of  the October 2003 VA examination has been accepted as an informal claim for increase, Board notes that there is no medical evidence from which it is factually ascertainable that an increase in disability had occurred within one year prior to that date. 

The record includes VA treatment records, dated prior to October 9, 2003, which relate to the Veteran's service-connected bilateral hearing loss. However, the only records of treatment within the one year period prior to October 9, 2003, are dated from October 31, 2002 to July 2003, and do not include any audiometric testing results, clinical findings or other evidence to support a finding that an increase in the service-connected bilateral hearing loss has then occurred. 

As there is no evidence of a pending claim for an increased rating for service-connected bilateral hearing loss prior to October 9, 2003, and no evidence from which it is factually ascertainable that an increase in disability had occurred within the one-year period prior to the date of the informal claim, there is no basis for assignment of an effective date earlier than October 9, 2003 for the 100 percent rating for service-connected bilateral hearing loss.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o).   Likewise, there is no legal basis for granting SMC for bilateral deafness prior to October 9, 2003 (a benefit flowing from the assignment of a 100 percent disability rating for bilateral hearing loss).  Rather, the governing legal authority makes clear that, under these circumstances, the effective dates can be no earlier than those assigned.  See 38 U.S.C.A. § 5110(b)(1); 38 C.F.R. §§ 3.114, 3.400(b)(o)(2).

The Board has carefully considered articles, book excerpts, and the written statements of the Veteran (and statements provided, on his behalf, by his United States Senator and his representative) indicating that he experienced ongoing symptomatology consistent since his discharge from active duty.  However, this evidence is not probative with respect to the assignment of an earlier effective date, as such assignment must be based on a pending claim, or, with respect to the current claim, must be based on evidence demonstrating that an increase in the Veteran's disability had occurred within the one-year period prior to the date of claim.  As discussed above, no correspondence was received during the period subsequent to the final April 1965 rating decision and prior to October 9, 2003.

Moreover, to whatever extent the Veteran, his United States Senator, and his representative, through arguments made on the Veteran's behalf, attempt to support the claim on the basis of assertions, alone, the Board points out that the matter of whether it was factually ascertainable that a 100 percent rating was warranted up to a year before the claim was received is a matter within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-138 (1994).  As laypersons not shown to have appropriate medical training and expertise to competently render a probative (i.e., persuasive) opinion on a medical matter, none of the above-named individuals can provide persuasive evidence on this question.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, the lay assertions in this regard have no probative value.

The pertinent legal authority governing effective dates is clear and specific, and the Board is bound by such authority.  As, on these facts, an effective date earlier than October 9, 2003, for the assignment of a 100 percent rating for bilateral hearing loss and the award of SMC based upon bilateral deafness is assignable both claims must be denied as without legal merit.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).



ORDER

An effective date earlier than October 9, 2003, for the assignment of an increased, 100 percent rating for bilateral hearing loss is denied.

An effective date earlier than October 9, 2003, for the award of SMC based upon bilateral deafness is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


